21-50426-rbk Doc#5 Filed 04/13/21 Entered 04/13/21 13:06:51 Main Document Pg 1 of 3




                   AirUNITED STATES BANKRUPTCY
                     COURT WESTERN DISTRICT OF
                               TEXAS
                       SAN ANTONIO DIVISION
  IN RE:                       §          Case No:21-50426
  CQ RESTAURANTS LLC           §
  dba PLANET SUB               §
                               §
        Debtor                 §                Chapter 7

                    DEBTOR’S MOTION TO CONVERT TO CHAPTER 7


          Debtor, files this Motion to Convert to Chapter 7 and Request for Discharge of Chapter

  7 Case, and in support of this motion would show the Court as follows:

  1. That on April 9, 2021 Movant through Counsel filed a Voluntary Petition for Non-

     Individuals Filing for Bankruptcy (The Application);

  2. In filing the Application Movant’s Counsel used the program Bankruptcy Pro;

  3. Due to an error in the Bankruptcy Pro application program, the program failed to make the

     necessary change for a chapter 7 filing;

  4. The program failed at no fault of Counsel or Movant;

                                                PRAYER

         WHEREFORE, CQ RESTURANT, LLC DBA PLANET SUB, Debtor, prays that for these

reasons the Court find the error was made through no fault of Counsel or Debtor, and grant Debtor’s

Motion to Convert from Chapter 11 to Chapter 7 liquidation and grant Debtors full or partial refund

of Debtors Chapter 11 filing fees.


                                                              McKnight & Bravenec




                                                              Edward L. Bravenec
                                                              SBN:24012329
                                                              Attorney for Debtor
                                                              405 South Presa
                                                              San Antonio Texas 78205
                                                              Braveknight@att.net
21-50426-rbk Doc#5 Filed 04/13/21 Entered 04/13/21 13:06:51 Main Document Pg 2 of 3




                                CERTIFICATE OF SERVICE

       I do hereby certify that on this 13th day of April, 2021, a copy of the above and foregoing
has been this date served electronically mailed to the parties listed below:


US TRUSTEE’S OFFICE-SA12                                      CQ RESTAURANTS LLC DBA
615 E. HOUSTON, SUITE 533                                     PLANET SUB
P.O. BOX 1539                                                 8823 TRADEWAY
SAN ANTONIO, TX 78295                                         SAN ANTONIO, TX 78217



                                                              Edward L. Bravenec
                                                              McKnight & Bravenec Law Office
                                                              405 South Presa Street
                                                              San Antonio, TX 78205
                                                              SBN: 24012329
                                                              ATTORNEY FOR DEBTOR
21-50426-rbk Doc#5 Filed 04/13/21 Entered 04/13/21 13:06:51 Main Document Pg 3 of 3




                     UNITED STATES BANKRUPTCY
                     COURT WESTERN DISTRICT OF
                               TEXAS
                        SAN ANTONIO DIVISION
  IN RE:                       §           Case No:21-50426
  CQ RESTAURANTS LLC           §
  DBA PLANET SUB               §
                               §
        Debtor                 §                 Chapter 7
                            SERVICE LIST

             (Via U.S. Mail, First Class, Postage Prepaid, Facsimile or Electronically if a Registered ECF User)

Airgas                                                                    WhiteStone REIT
335 N WW White Rd.                                                        2600 S Gessner Rd. #500
San Antonio, TX 78219                                                     Houston, TX 77063

Amergy Bank                                                               Brian R. Henault, Trustee
10001 Renuion Place                                                       1153 E. Commerce
San Antonio, TX 78216                                                     St. Paul Square
                                                                          San Antonio, TX 78205
Aramark
5682 Randolph Blvd.
San Antonio, TX 78233

Bexar County Tax Assessors
c/o Linebarger Goggin Blair
711 Navarro Suite 300
San Antonio, TX 78205

Bexar County Tax Assessors
c/o Linebarger, Goggin Blair
711 Navarro St. # 300
San Antonio, TX 78205

Cintas
7007 Fairgrounds Pkwy
San Antonio, TX 78238

Coca Cola Company
1 Coca-Cola Place
San Antonio, TX 78219

Law Offices of McKnight & Bravenec
405 South Presa
San Antonio, TX 78205

Rockbot
1308 Broadway
Oakland, CA 94612
